Citation Nr: 1134941	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  08-29 208	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a March 30, 2006 rating decision, denying the Veteran's petition to reopen a claim for an effective date earlier than March 11, 1999 for the grant of nonservice-connected (NSC) pension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to July 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Denver, Colorado (Denver RO).  In that decision, the Denver RO found that there was no CUE in a March 30, 2006 rating decision, denying the Veteran's petition to reopen a claim for an effective date earlier than March 11, 1999 for the grant of NSC pension.  Jurisdiction over the Veteran's claim was subsequently transferred to the RO in Roanoke, Virginia (Roanoke RO).

The Veteran testified before the undersigned during an April 2011 hearing at the RO (Travel Board hearing).  A transcript of that hearing has been associated with his claims file.

The Board notes that the Veteran's March 2008 notice of disagreement could be construed as a motion for revision of a prior Board decision on the basis of CUE.  Specifically, he referenced CUE in a "BVA decision of November 30, 2001."  

A motion to review a prior final Board decision on the basis of CUE must, among other things, specify the date of the Board decision to which the motion relates and set forth clearly and specifically the alleged errors of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Non-specific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy this requirement.  Motions that fail to comply with these requirements shall be dismissed without prejudice to re-filing.  See 38 C.F.R. § 20.1404(b) (2010); see also Disabled American Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 2000).

The Veteran's March 2008 statement does not meet these criteria.  Although he noted a date of November 30, 2001, there is no Board decision with that date pertaining to the Veteran.  Rather, there is a December 2001 Board decision in which an effective date of March 11, 1999 was granted for the award of NSC pension.  Furthermore, he did not clearly and specifically set forth any alleged errors of fact or law in any existing Board decision.  Thus, the Veteran did not submit a sufficient motion for revision of a prior Board decision on the basis CUE and no further consideration will be given to this matter.   


FINDINGS OF FACT

1.  On March 30, 2006, the Montgomery, Alabama RO (Montgomery RO) issued a decision, denying the Veteran's petition to reopen a claim for an effective date earlier than March 11, 1999 for the grant of NSC pension, as new and material evidence had not been submitted.

2.  The Veteran has not alleged a CUE claim with specificity.  


CONCLUSION OF LAW

The Veteran has not raised a legally sufficient claim of CUE in the March 30, 2006 rating decision, denying the Veteran's petition to reopen a claim for an effective date earlier than March 11, 1999 for the grant of NSC pension.  38 U.S.C.A. §§ 5109A, 7105 (West 2002); 38 C.F.R. § 3.105(a) (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

The United States Court of Appeals for Veterans Claims (Court) has held that the VCAA does not apply to claims of CUE in decisions of a VA regional office.  Simmons v. Principi, 17 Vet. App. 104, 109 (2003); Parker v. Principi, 15 Vet. App. 407, 412 (2002).  

Analysis

The Roanoke RO addressed the Veteran's allegations of CUE in the August 2008 statement of the case.

Previous determinations that are final and binding will be accepted as correct in the absence of CUE.  However, if the evidence establishes CUE, the prior rating decision will be reversed or amended.  A finding of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 U.S.C.A. § 5109A, 38 C.F.R. § 3.105(a). 

Although the Veteran's assertions are suggestive of an allegation of CUE, the Board finds that he has not plead CUE with sufficient specificity to be considered a valid claim of CUE.

CUE is a very specific and rare kind of "error."  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Simply to claim CUE on the basis that previous adjudications had improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  Similarly, neither can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, nonspecific claim of "error."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  In addition, failure to address a specific regulatory provision involves harmless error unless the outcome would have been manifestly different.  Id. at 44. 

The Court has established a three-pronged test, each of which must be met before CUE is established: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e. more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied, (2) the error must be "undebatable" and of the sort "which had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question. Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting in part Russell v. Principi, 3 Vet. App. 310 (1992)).  In order to be CUE, the error must be of a type that is outcome determinative.  Glover v. West, 185 F.3d 1328 (Fed. Cir. 1999).

Here, the Veteran's statements simply do not meet the criteria noted above.  In an October 1999 rating decision, the Montgomery RO granted entitlement to NSC pension and assigned an effective date of April 12, 1999.  A timely notice of disagreement and substantive appeal (VA Form 9) were submitted with regard to the effective date assigned in the October 1999 decision.  In a December 2001 decision, the Board granted an earlier effective date of March 11, 1999 for the award of NSC pension.  The Veteran did not appeal the Board's decision and, as such, it became final upon issuance.  38 U.S.C.A. § 7104 (West 2000); 38 C.F.R. § 20.1100 (2001).  

If the Veteran believes that the December 2001 Board decision, establishing an earlier effective date of March 11, 1999 for the award of NSC pension, contains CUE, he must file a motion directly with the Board, and he must file such claim with specificity.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. §§ 20.1400, 20.1404 (2010).

In August 2005, the Veteran submitted a claim for entitlement to an earlier effective date for the grant of NSC pension.  He contended that the effective date should have been from the date that his VA Form 21-526, Veteran's Application for Compensation or Pension" form, was received by the Montgomery RO in August 1997.  In a March 30, 2006 rating decision, the Montgomery RO denied the Veteran's claim for an earlier effective date.  In February 2007, in lieu of filing an appeal with regard to this decision, the Veteran submitted a claim of CUE in that decision.

On numerous occasions over the years, including during the April 2011 hearing, the Veteran has contended that errors were made by the Montgomery RO in 1997 when it allegedly failed to properly process the August 1997 VA Form 21-526 as a claim for a NSC pension.  This is the same argument as that which was raised by the Veteran when he appealed the initial effective date assigned in the October 1999 rating decision, but neither he, nor his representative, have advanced any specific argument as to why there was CUE in the March 30, 2006 rating decision.  In this regard, the Board notes that, on the August 1997 VA Form 21-526, except for checking "No" in response to Item 41F, "Are You now a Patient in a Nursing Home", the Veteran left blank Items 22A through 25E, "If You Claim to Be Totally Disabled", and Items 33A through 41F, which "should be completed ONLY if you are applying for nonservice-connected pension."  

As the Veteran has only raised a general, nonspecific claim of CUE in the March 30, 2006 rating decision without any further argument or explanation pertaining to that specific decision, there can be no finding of CUE.  See Fugo, 6 Vet. App. at 43-44.  

Nevertheless, even if errors were made in the March 30, 2006 rating decision, the outcome would not have been manifestly different under the law at that time had any such errors not been made.  

In its March 2006 decision, the Montgomery RO essentially adjudicated the Veteran's claim as being whether new and material evidence had been received to reopen the claim for entitlement to an earlier effective date for the grant of NSC pension.  As the Veteran did not raise a claim of CUE at the time, the RO correctly adjudicated his August 2005 claim as a petition to reopen the claim for an earlier effective date in accordance with the law in effect at that time.  See 38 U.S.C.A. § 5108; Andrews v. Nicholson, 421 F.3d 1278 (Fed. Cir. 2005); Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).

The Court has held that, even assuming the presence of new and material evidence, reopening of a claim of entitlement to an earlier effective date under 38 C.F.R. § 3.156 cannot result in the actual assignment of an earlier effective date, because an award granted on a reopened claim may not be made effective prior to the date of the reopened claim.  Leonard v. Principi, 17 Vet. App. 447, 451 (2004); Lapier v. Brown, 5 Vet. App. 215 (1993); See 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(q)(1)(ii) (2010).  [Parenthetically, the Board notes that the Court's holding in Rudd v. Nicholson, 20 Vet. App. 296 (2006), that, where a rating decision that established an effective date becomes final, an earlier effective date can only be established by a request for a revision of that decision based on CUE is not applicable to this case, as the Rudd decision was not issued until August 2006.].

In light of the Court's holdings in Lapier and Leonard, new and material evidence could not, as a matter of law, have served as the basis for the grant of an earlier effective date for the award of NSC pension in the March 2006 rating decision.  38 U.S.C.A. §§ 7103, 7104, 7105, 7111 (West 2002); 38 C.F.R. §§ 3.104, 3.105(a), 20.1100, 20.1103 (2010).  Therefore, the outcome would not have been manifestly different under the law at that time had any such errors not been made.  

In light of the above, the Board finds that the Veteran has not raised a legally sufficient claim of CUE in the March 30, 2006 rating decision.  In Simmons, 17 Vet. App. at 115, the Court held that, where the basis for the Board's decision denying a claim of CUE is the Veteran's failure to plead CUE with the specificity required by Fugo, 6 Vet. App. 40, the remedy is dismissal without prejudice, and not denial.










(CONTINUED ON THE NEXT PAGE)

ORDER

The claim to reverse or revise the March 30, 2006 rating decision, denying entitlement to an effective date earlier than March 11, 1999 for the grant of NSC pension, on the grounds of CUE, is dismissed without prejudice.



____________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


